Exhibit UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x CSX CORPORATION, Plaintiff, -against- THE CHILDREN’S INVESTMENT FUND MANAGEMENT (UK) LLP, et al., Defendants, -against- MICHAEL J. WARD, Additional Counterclaim Defendant x 08 Civ. 2764 (LAK) OPINION Appearances: Rory O. Millson Francis P. Barron David R. Marriott Cravath, Swaine & Moore LLP Attorneys for Plaintiff and Additional Counterclaim Defendant Howard O. Godnick Michael E. Swartz Yocheved Cohen Schulte Roth & Zabel LLP Attorneys for Defendants The Children’s Investment Fund Management (UK) LLP, The Children’s Investment Fund Management (Cayman) LTD, The Children’s Investment Manager Fund, Christopher Hohn, and Snehal Amin Peter Duffy Doyle Andrew M. Genser Kirkland & Ellis LLP Attorneys for Defendants 3G Capital Partners Ltd., 3G Capital Partners, L.P., 3G Fund, LP and Alexandre Behring (a/k/a Alexandre Behring Costa) David M. Becker Edward J. Rosen Michael D. Dayan Cleary Gottlieb Steen & Hamilton LLP Attorneys for Amici Curiae International Swaps and Derivatives Associations, Inc. and Securities Industry and Financial Markets Association Adam H. Offenhartz Aric H. Wu J. Ross Wallin LaShann M. DeArcey Gibson Dunn & Crutcher LLP Attorneys for Amicus Curiae Coalition of Private Investment Companies Brian Breheny Division of Corporation Finance Attorney for Amicus Curiae Division of Corporation Finance, Securities and Exchange Commission Table of Contents Background 3 I. Parties 3 II. Proceedings 4 III. Total Return Swaps 6 A. The Basics 6 B. The Purposes of TRSs 9 1. Short Parties 10 2. Long Parties 12 IV. The Events of Mid-2006 Until Late 2007 13 A. TCI 14 1. TCI Develops a Position in CSX 14 2. TCI’s Leveraged Buyout Proposal 15 3. January through March 2007 17 4. TCI Begins Preparing for a Proxy Fight 21 5. CSX Files Its 10-Q and Discloses that TCI Has an Economic Position 22 6. Proxy Fight Preparations Continue 23 7. TCI Concentrates its Swaps in Deutsche Bank and Citigroup 26 8. TCI Enters into Agreements with Two Director-Nominees 27 B. 3G 28 1. 3G Develops a Position in CSX 28 2. 3G Resumes Buying CSX Shares 30 3 3G’s Hart-Scott-Rodino Filing 31 4. 3G Sells Some Shares 31 5. 3G Rebuilds its Investment in CSX 32 6. 3G Prepares for a Proxy Fight 32 C. The Relationship Between TCI and 3G 34 1. 3G Learns of TCI’s Interest in CSX 34 2. 3G and TCI Discuss Activity in CSX 35 3 3G and TCI Meet on March 29 36 4. TCI and 3G Inquire of CSX Regarding a Shareholder Vote 37 5. The August-September Pause 38 6. TCI and 3G Ramp Up Again 38 7. TCI and 3G Search for Director Nominees 39 V. The Proxy Contest 40 A. TCI and 3G Disclose the Formation of a Formal Group 40 B. The Group Files Its Notice of Intent to Nominate Directors 41 C. CSX and TCI Attempt to Negotiate a Resolution 42 D. CSX and The Group File Proxy Materials 44 1. CSX 44 2. The Group’s Proxy Statement 44 VI. The Positions of the Parties 45 Discussion 46 I. Section 13(d) 46 A. Beneficial Ownership 48 1. Rule 13d-3(a) 51 a. Investment Power 51 b. Voting Power 55 c. Synthesis 60 2. Rule 13d-3(b) 64 B. Group Formation 72 C. Alleged Schedule 13D Deficiencies 77 1. Legal Standard 78 2. Beneficial Ownership 78 3 Group Formation 79 4. Contracts, Arrangements, Understandings, or Relationships 80 5. Plans or Proposals 80 II. Section 14(a) 81 III. Section 20(a) 84 IV. Notice of Proposed Director Nominee and Bylaw Amendment 87 V. Counterclaims 90 A. Section 14(a) Claim 90 1. Target Awards Under the Long Term Incentive Plan 91 2. The CSX Board’s Compliance With CSX Insider Trading Policy 93 3 CSX’s Belief that TCI Seeks Effective Control 96 4. TCI’s Proposal Regarding Capital Expenditures 97 5. The CSX-TCI Negotiations 99 6. CSX’s Purposes in Bringing this Lawsuit 101 B. Declaratory Relief Regarding By-Laws Amendment 101 VI. Relief 103 A. Success on the Merits 104 B. Share Sterilization 105 1. Irreparable Harm 105 2. Deterrence 110 C. Enjoining Further Disclosure Violations 111 1. Probability of Future Violations 113 2. Irreparable Injury 114 Conclusion 115 Appendix 1 116 Appendix 2 125 ii Table of Contents Lewis A. Kaplan, District Judge. Some people deliberately go close to the line dividing legal from illegal if they see a sufficient opportunity for profit in doing so. A few cross that line and, if caught,seek to justify their actions on the basis of formalistic arguments even when it is apparent that they have defeated the purpose of the law. This is such a case. The defendants – two hedge funds that seek extraordinary gain, sometimes through “shareholder activism” – amassed a large economic position in CSX Corporation (“CSX”), one of the nation’s largest railroads.They did so for the purpose of causing CSX to behave in a manner that they hoped would lead to a rise in the value of their holdings.And there is nothing wrong with that.But they did so in close coordination with each other and without making the public disclosure required of 5 percent shareholders and groups by the Williams Act, a statute that was enacted to ensure that other shareholders are informed of such accumulations and arrangements. They now have launched a proxy fight that, if successful, would result in their having substantial influence and perhaps practical working control of CSX. Defendants seek to defend their secret accumulation of interests in CSX by invoking what they assert is the letter of the law.Much of their position in CSX was in the form of total return equity swaps (“TRSs”), a type of derivative that gave defendants substantially all of the indicia of stock ownership save the formal legal right to vote the shares.In consequence, they argue, they did not beneficially own the shares referenced by the swaps and thus were not obliged to disclose sooner or more fully than they did.In a like vein, they contend that they did not reach a formal agreement to act together, and therefore did not become a “group” required to disclose its collaborative activities, until December 2007 despite the fact that they began acting in concert with respect to CSX far earlier.But these contentions are not sufficient to justify defendants’ actions. Table of Contents The question whether the holder of a cash-settled equity TRS beneficially owns the referenced stock held by the short counterparty appears to be one of first impression.There are persuasive arguments for concluding, on the facts of this case, that the answer is “yes” – that defendants beneficially owned at least some and quite possibly all of the referenced CSX shares held by their counterparties.But it ultimately is unnecessary to reach such a conclusion to decide this case. Rule 13d-3(b) under the Exchange Act1 provides in substance that one who creates an arrangement that prevents the vesting of beneficial ownership as part of a plan or scheme to avoid the disclosure that would have been required if the actor bought the stock outright is deemed to be a beneficial owner of those shares. That is exactly what the defendants did here in amassing their swap positions. In consequence, defendants are deemed to be the beneficial owners of the referenced shares. As for the question whether defendants made prompt disclosure after they formed a “group” within the meaning of Section 13(d) of the Exchange Act, the evidence, as in virtually all such cases, is circumstantial.But it quite persuasively demonstrates that they formed a group many months before they filed the necessary disclosure statement.Their protestations to the contrary rest in no small measure on the premise that they avoided forming a group by starting conversations by stating that they were not forming a group and by avoiding entry into a written agreement. But the Exchange Act is concerned with substance, not incantations and formalities. 1 17 C.F.R. § 240.13d-3(b). 2 Table of Contents This is not to say that CSX is entitled to all of the relief that it seeks.The Williams Act was intended not only to prevent secret accumulation and undisclosed group activities with respect to the stock of public companies, but to do so without “tipping the balance of regulation either in favor of management or in favor of the person making the takeover bid.”2 It must be applied, especially in private litigation, with due regard for the principle that the purpose of private equitable relief is “to deter, not to punish.”3 Moreover, the Court’s ability to formulate a remedy is sharply constrained by precedent. Accordingly, while the Court will enjoin defendants from further Section 13(d) violations, it may not preclude defendants from voting their CSX shares and declines to grant any of the other drastic relief that CSX seeks. Any penalties for defendants’ violations must come by way of appropriate action by the Securities and Exchange Commission (“SEC”) or the Department of Justice. Background I. Parties Plaintiff CSX Corporation (“CSX”) is incorporated in Virginia and headquartered in Jacksonville, Florida.Its shares are traded on the New York Stock Exchange, and it operates one of the nation’s largest rail systems through its wholly owned subsidiary, CSX Transportation, Inc. Its chairman, president, and chief executive officer is Michael J. Ward, who is named here as an additional defendant on the counterclaims. 2 Rondeau v. Mosinee Paper Corp., 422 U.S. 49, 58-59 (1975) (quoting S. Rep. No. 550, 90th Cong., 1st Sess., 3 (1967)). 3 Id. at 61 (quoting Hecht Co. v. Bowles, 321 U.S. 321, 329 3 Table of Contents Defendants The Children’s Investment Fund Management (UK) LLP (“TCIF UK”) and The Children’s Investment Fund Management (Cayman) LTD. (“TCIF Cayman”) are, respectively, an English limited liability partnership and a Cayman Islands company.Defendant The Children’s Investment Master Fund (“TCI Fund”) also is a company organized under the laws of the Cayman Islands and is managed by both TCIF UK and TCIF Cayman.These entities are run by defendant Christopher Hohn, who is managing partner and a controlling person of TCIF UK and the sole owner and a controlling person of TCIF Cayman.Defendant Snehal Amin is a partner of TCIF UK.These five defendants are referred to collectively as TCI. Defendants 3G Fund L.P. (“3G Fund”) and 3G Capital Partners L.P. (“3G LP”) are Cayman Islands limited partnerships.Defendant 3G Capital Partners Ltd. (“3G Ltd.”) is a Cayman Islands company and the general partner of 3G LP, which in turn is the general partner of 3G Fund. They are run by defendant Alexandre Behring, also known as Alexandre Behring Costa, who is the managing partner of 3G Ltd.These four defendants are referred to collectively as 3G. II. Proceedings TCI and 3G currently are engaged in a proxy fight in which they seek, inter alia, to elect their nominees to five of the twelve seats on the CSX board of directors and to amend its by­laws to permit holders of 15 percent of CSX shares to call a special meeting of shareholders at any time for any purpose permissible under Virginia law. The CSX annual meeting of shareholders, which is the object of the proxy fight, is scheduled to take place on June 25, 2008. 4 Table of Contents CSX brought this action against TCI and 3G on March 17, 2008.The complaint alleges, among other things, that defendants failed timely to file a Schedule 13D after forming a group to act with reference to the shares of CSX and that both the Schedule 13D and the proxy statement they eventually filed were false and misleading.4 It seeks, among other things, an order requiring corrective disclosure, voiding proxies defendants have obtained, and precluding defendants from voting their CSX shares. TCI Master Fund, 3G Fund, 3G LP, and 3G Ltd. filed counterclaims against CSX and Ward asserting various claims under the federal securities laws.5 With the consent of the parties, the Court consolidated the preliminary injunction hearing with the trial on the merits.6 Following the conduct of a great deal of expedited discovery, the case was tried on May 21 to 22, 2008. The Court subsequently has had the benefit of more than 500 pages of post-trial submissions by the parties, two amicus briefs, an amicus letter on behalf of the Division of Corporation Finance of the SEC, and two lengthy letters by professors, one of whom is a former commissioner of the SEC. The parties have urged the Court to render a decision by this week in order to permit an expedited appeal prior to the meeting.This opinion contains the Court’s findings of fact and conclusions of law.7 4 Docket item 1. 5 Docket items 26-27. 6 Docket item 9. 7 In addition to the findings set forth in this opinion, the Court adopts proposed findings 11.3 - ­11.5, 11.17, 11.19-11.22, 12.2, 12.4-12.9, 13.2-13.5, and 13.7-13.10set forth in docket item 62. 5 Table of Contents III. Total Return Swaps A. The Basics The term “derivative,” as the term is used in today’s financial world, refers to a financial instrument that derives its value from the price of an underlying instrument or index. Among the different types of derivatives are swaps, instruments whereby two counterparties agree to “exchange cash flows on two financial instruments over a specific period of time.”8
